Title: From George Washington to David Stuart, 2 December 1788
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon December 2d 88

A house rarely without Company, and Many other matters which claimed my attention, have prevented my acknowledging, in the manner I wished to do the receipt of your two favors of the 15th and 25th Ulto—and now it is rather out of Season to touch upon matters which have been finally decided on in the Legislature of the State.
That body has displayed the most malignant (and if one may be allowed the expression, the most unwarrantable) disposition towards the New Government, in all its acts respecting it, need no other evidence than their public records; but upon what ground they have undertaken to assert things which the Representatives of the people, chosen for the express purpose in Convention, have not authorised them to do; lays with the wisdom of the Majority of that Assembly to explain; nor will it redound much to their honor I conceive if in the ultimate appeal to the people there should (as you have intimated) be seven out of the ten Representatives on the fœderal side. But excuse

me, my dear Sir, when I give it to you as my opinion that you are reckoning without your host as the phase is, not that there may be such a proportion through the State who are friends to the adopted Constitution but they either do not See the necessity are too indolent or too much engaged in other matters to come forward—or too much disunited among themselves to act in unison. Whilst those of the other discription (or I am much mistaken) will be formed into one solid phalanx—Need I go out of this district for proof? In my opinion Chatham Fitzhugh, or you are the characters most likely to unite the suffrages of the federal Interest in it. Neither will serve. what is the consequence? why, a third is proposed. in whom all cannot agree—a fourth, and a fifth will have advocates—and neither will be chosen. This is my idea of the matter—I give it to you however in confidence for I have been already dragged into public view on these occasions than is agreeable to me. It would seem to me, good policy, if the Fœderal delegates (now in Assembly) of each districk to confer freely together and resolve to support the fittest character therein—at any rate not to be disunited. Sorry indeed should I be, if Mr Madison meets the same fate in the district of which Orange composes a part as he has done in the Assembly—and to me it seems not at all improbable.
A day or two ago I wrote you a hasty line (being unwilling to Miss the conveyance afforded by the Green brier Members) enclosing a packet for Colo. Thomas Lewis I hope it got safe to your hands, and in time to be forwarded by Colo. Clendenning. On a reperusal of Colo. Lewis’ Letter it would appear as if his only objection, or at least the principal one, to his acceptance of the trust proposed, was a doubt (under the peculiar circumstances of that part of the Country) of his executing it to my satisfaction. But as this may be made by any man anxious to perform well, an agency under similar circumstances, I have requested him (if this be all) to enter upon the discharge of it. Notwithstanding, if by any indirect inquiries, you can discover that he is too indolent, or in other respects unfit to be entrusted, and will inform me of it in time to recover my Letter, and name another, I certainly shall do it. There is one objection to Colo. Lewis, but it is not confined to him alone, to every Man of property, who by his local situation has it in his power to

serve me with convency it may apply with equal force. I mean his having much Land of his own to Rent or Sell, a preference to which it must be expected will be given.
The expensive manner in which I live (contrary to my wishes, but really unavoidable) the bad years of late—and my consequent short crops have occasioned me to run in debt, and to feel more sensibly the want of money, than I have ever done at any period of my whole life. and obliges me to look forward to every source from whence I have a right to expect relief—Under these circumstances I must ask you what prospect I have, and in what time (after it becomes due) I may expect to receive the present years annuity from the Estate of Mr Custis? In a letter which I wrote to you sometime ago I requested the favor of you to procure for me (and I wish it to be brought up when you come that I may be in no suspence about it) some Tobacco seed of the sort called little Frederick. That in my first essay, will be approaching as near Sweet scented as I dare venture. Permit me to remind you of this request.
Mrs Stuart is not returned from Mount Airy that we know of—all of this family join in best wishes for you and, I am Dear Sir, &c.

Go: Washington

